Exhibit 10.1

EXECUTIVE AGREEMENT

THIS EXECUTIVE AGREEMENT (this “Agreement”), dated as of May29, 2017, is entered
into by and between Chipotle Services, LLC, a Colorado limited liability company
(the “Company”), and Scott Boatwright (the “Executive”).

WHEREAS, the Executive has been hired by the Company, effective May 29, 2017
(the “Initial Date of Employment”), to serve, on an at-will employment basis, as
Chief Restaurant Officer of the Company and its affiliated companies;

WHEREAS, the Company and the Executive desire to enter into a mutually
satisfactory arrangement concerning certain benefits to be granted to the
Executive in the event that the Executive’s employment is terminated without
cause prior to the second anniversary of commencement of his employment.

NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

1.



Separation from Service.

(a) Severance Agreement.  In the event the Executive is terminated by the
Company for any reason other than “cause” (as defined below) within twenty-four
months of the Executive’s Initial Date of Employment, the Executive shall be
entitled to receive up to twelve months’ base salary, at the mutually-agreed
salary rate in effect at the time of such termination.  If the termination
occurs within twelve months of the Initial Date of Employment, the Executive
shall be entitled to receive twelve months’ base salary. Following the
Executive’s initial twelve months of employment, the maximum twelve-month
severance will reduce one month for each additional month of service until fully
exhausted at twenty-four months of employment.

(b) “Cause”. For purposes of this Agreement, “cause” shall mean the occurrence
of one or more of the following events: (i) the Executive’s arrest for or
conviction of any felony and/or any misdemeanor involving moral turpitude,
fraud, or embezzlement, or the Executive’s arrest for or conviction of a crime
related to any other act or omission involving dishonesty or fraud; (ii) the
Executive’s working under the influence of alcohol, the use of illegal drugs
(whether or not at the workplace), or other conduct causing the Company or any
of its subsidiaries or affiliates public disgrace, disrepute or economic harm;
(iii) the Executive’s failure to take specific actions as directed by the
Company’s CEO or the Board of Directors of the Company’s parent corporation;
(iv) any negligence, misconduct, or breach of fiduciary duty by the Executive;
(v) the Executive’s failure to cooperate in any audit or investigation; (vi) any
act of theft, embezzlement, fraud or misappropriation of the property of the
Company, its subsidiaries, or affiliates; or (vii) any breach of any agreement
with, or policy of, the Company, its subsidiaries, or affiliates.

(c) Release of Claims.   In consideration of the payments and benefits to be
provided to the Executive under this Agreement, within 45 days following the
date of a termination of the Executive for any reason other than “cause”, the
Executive shall execute and deliver to the Company a mutual release of claims
and non-competition agreement in customary form (the “Release”) and shall not
revoke such Release. If the Executive does not execute and deliver the Release
within such 45-day period or revokes the Release in the time period set forth
therein, this Agreement shall be null and void ab initio and of no force or
effect.

2.



Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Section 409A of the Code and the regulations and
guidance promulgated thereunder, and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.
For purposes of Section 409A of the Code, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive,



--------------------------------------------------------------------------------

 

directly or indirectly, designate the calendar year of any payment to be made
under this Agreement that is considered nonqualified deferred compensation.

(b) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Section 409A of the
Code, (i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, and (iii) such payments
shall be made on or before the last day of the Executive’s taxable year
following the taxable year in which the expense was incurred.

3.



Miscellaneous.

(a) Successors and Assigns. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, as applicable, the Company and the Executive
and their respective personal or legal representatives, executors,
administrators, successors, assigns, heirs, distributees, and legatees. This
Agreement is personal in nature and the Executive shall not, without the written
consent of the Company, assign, transfer, or delegate this Agreement or any
rights or obligations hereunder.

(b) Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without giving
effect to such state’s laws and principles regarding the conflict of laws. The
Company and the Executive (i) agree that any suit, action, or legal proceeding
with respect to this Agreement shall be brought in the courts of record of the
State of Colorado in Denver County or the court of the United States, District
of Colorado; (ii) consent to the jurisdiction of each such court in any suit,
action, or proceeding; and (iii) waive any objection that they may have to the
laying of venue of any such suit, action, or proceeding in any of such courts.

(c) Amendment; Entire Agreement. No provision of this Agreement may be amended,
modified, waived, or discharged unless such amendment, modification, waiver, or
discharge is agreed to in writing and such writing is signed by the Company and
the Executive. From and after the date hereof, this Agreement shall supersede
any other agreement between the parties with respect to the subject matter
hereof, except as otherwise explicitly provided herein.

(d) Notice. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

(e) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local, or foreign taxes as shall be required to
be withheld pursuant to any applicable law or regulation. In addition, the
Company may report the value of any benefits provided under this Agreement to
the applicable tax authorities as required by any applicable law or regulation.

(f) Headings. The headings of this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.

(g) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]

2

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

﻿

 

 

 

 

﻿

 

 

 

 

CHIPOTLE SERVICES, LLC

﻿

 

By:

 

/s/ Steve Ells

﻿

 

Name:

 

Steve Ells

﻿

 

Title:

 

Manager

﻿

 

 

 

 

﻿

 

 

 

 

EXECUTIVE

﻿

 

 

 

 

﻿

 

/s/ Scott Boatwright

﻿

 

Scott Boatwright

﻿

 

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature Page to Executive Agreement]



 

--------------------------------------------------------------------------------